 Case 1:20-cv-03127-SAB        ECF No. 63-3   filed 09/11/20   PageID.1521 Page 1 of 1



 1                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 2

 3

 4   STATE OF WASHINGTON, et al.,                   No. 1:20-cv-03127-SAB
                 Plaintiffs,                        [PROPOSED] ORDER GRANTING
 5                                                  MOTION FOR LEAVE TO FILE
     v.                                             BRIEF AS AMICI CURIAE IN
 6                                                  SUPPORT OF PLAINTIFFS’
     DONALD J. TRUMP, in his official               MOTION FOR PRELIMINARY
 7   capacity as President of the United            INJUNCTION BY THE COUNTY OF
     States, et al.,                                SANTA CLARA, THE CITY OF
 8                                                  COLUMBUS, AND THIRTY-EIGHT
                 Defendants.                        LOCAL AND TRIBAL
                                                    GOVERNMENTS AND FOR LEAVE
 9                                                  TO FILE BRIEF IN EXCESS OF
                                                    PAGE LIMIT
10

11
          IT IS HEREBY ORDERED:
12
          For the reasons stated in the motion filed by the County of Santa Clara, the City
13
     of Columbus, and Thirty-Eight Local and Tribal Governments, the Unopposed Motion
14
     for Leave to File Brief as Amici Curiae is GRANTED.
15
          DATED this ____________ day of September, 2020.
16

17

18
                                                        _______________________
19
                                                               Stanley A. Bastian
20                                                         United States District Judge

21

22

23
